MEMORANDUM**
Xiong Gao Jiang, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination based on inconsistencies and omissions that go to the heart of Jiang’s asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 *235(9th Cir.2001). Jiang’s testimony and asylum application do not compel the conclusion that he is credible, where Jiang was unable to testify about key Falun Gong principles that were included in his asylum application. He also omitted police encounters from his affidavit that were central to his asylum claim. See Wang v. INS, 352 F.3d 1250, 1258 (9th Cir.2003). Accordingly, we deny Jiang’s petition for review of the adverse credibility determination.
Because Jiang fails to establish eligibility for asylum, he also fails to demonstrate eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Substantial evidence also supports the IJ’s denial of Jiang’s CAT claim. See id. at 1156-57 (9th Cir.2003).
PETITION FOR REVIEW DENIED.
Judge REINHARDT dissents.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.